PER CURIAM
Defendant appeals his convictions for aggravated murder and sodomy in the first degree. He contends that the trial court erred in allowing the admission of deoxyribonu-cleic acid (DNA) evidence using the Restriction Fragment Length Polymorphism (RFLP) method. The trial court held that that scientific technique satisfied the standard for the admissibility of scientific evidence articulated by this court in State v. Brown, 297 Or 404, 687 P2d 751 (1984). The Court of Appeals affirmed. State v. Futch, 123 Or App 176, 860 P2d 264 (1993). The sole issue on review is whether the Court of Appeals erred in affirming the trial court’s ruling admitting the state’s RFLP DNA evidence. It did not. See State v. Lyons, 324 Or 256, 261 n 7, 924 P2d 802 (1996) (discussing admissibility of DNA evidence).
The decision of the Court of Appeals and the judgment of the circuit court are affirmed.